Spencer, J.;
dissenting.
I find myself in complete disagreement with the majority opinion in this case. This is an appellate and not a trial court. The opinion points out that the assignments of error do not direct our attention to anything which amounts to reversible error. This should dispose of the appeal. While it is possible for this court to recognize obvious error, there is no plain error in this record requiring the application of that rule. It is not the province of this court to frame other issues to *631deprive a party of a verdict rendered by a jury on the issue actually tried in the court below.
White, C. J., and Boslaugh, J., join in this dissent.